SUMMARY ORDER

Jose Casilla appeals from a judgment entered in the United States District Court for the Southern District of New York (Buchwald, J.) on November 7, 2006. Casilla sued the New York State Department of Labor alleging race, color, and national origin discrimination. Casilla failed to describe the basis of his discrimination claims with any level of specificity, despite being ordered to do so by the district court. Casilla’s complaint was therefore dismissed for failure to comply with a discovery order pursuant to Rule 37(b)(2), Fed.R.Civ.P. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
Casilla does not specifically challenge the district court’s order dismissing his complaint. Issues not presented on appeal are considered abandoned. Fed. R.App. P. 28(a)(5); Higazy v. Templeton, 505 F.3d 161, 168 n. 7 (2d Cir.2007). Casilla’s appeal is worthy of dismissal on this ground alone.
*423Moreover, even if Casilla had preserved his appeal, he would still lose on the merits. We review the imposition of sanctions under Rule 37 for abuse of discretion. John B. Hull, Inc. v. Waterbury Petroleum Prod., Inc., 845 F.2d 1172, 1176 (2d Cir.1988). Casilla repeatedly refused to identify the allegedly discriminatory conduct, despite being directed to answer questions and interrogatories on more than one occasion. The district court warned Casilla that his case would be dismissed if he did not answer questions; still he refused to answer questions, and his case was dismissed. There was no abuse of discretion.
Accordingly, we hereby AFFIRM the judgment of the district court.